DETAILED ACTION
This is the initial Office action for application SN 17/601,422 having an effective date of 04 October 2021 and a Foreign priority date of 31 January 2020 (Republic of Korea).  Claims 1-19 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent method Claim 1 comprises as reactants “a fatty acid-containing raw material” and “a glycerin-containing raw material”.  Independent Claims 8 and 18 recite “a fatty acid-containing raw material”.  It is not clear what is meant by “raw material” in describing the fatty acid component and the glycerin component.  Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process.  
	Claim 4 recites “the FAA content” (emphasis added) of claim 1.  Claim 1 does not recite a FAA content.
Claim 19 recites “the anti-load and anti-abrasive additive” (emphasis added) of claim 18.  Claim 18 does not recite “anti-load”.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lawate et al. (US 5,773,391) in view of Abe et al. (US 6,361,711).    
Lawate et al. [“Lawate”] disclose polyol esters derived from polyols and aliphatic monocarboxylic acid mixtures derived from natural vegetable oils wherein the acid mixtures comprise at least about 72% by weight oleic acid.  Lawate discloses that the polyol esters are useful in a variety of applications including lubricants, functional fluids and greases.  COL.1, L12-19.  Lawate discloses lubricating oil compositions comprising the polyol esters of the invention and at least one antioxidant.  COL.2, L3-6.
Lawate discloses synthetic esters derived from aliphatic or alicyclic polyols and aliphatic monocarboxylic acid mixtures derived from natural vegetable oils, and, in particular, those natural vegetable oils which are high in oleic acid content.  COL.1, L41-45.    
Lawate discloses that the aliphatic polyols include those containing from 2 to about 20 carbon atoms and from about 2 to 10 hydroxyl groups. Glycerol (a.k.a. glycerin) is cited in COL.4, L11.  
Lawate discloses that the high oleic acid (fatty acid) mixtures can be recovered by techniques well-known to those skilled in the art according to the reactions set forth in COL.6, L8-15.  The examiner is of the position that the high oleic acid mixtures taught in Lawate, derived from natural vegetable oils, meet the limitations of the claimed “fatty acid-containing raw material”.    
Lawate teaches that it is preferred that all of the hydroxy groups of the aliphatic polyol are esterified with the high oleic (fatty acid) mixture.  COL.6, L33-35.  Lawate teaches that the reaction can be effected utilizing a Bronstead or Lewis acid catalyst at temperatures in the vicinity of 75°C to 200°C.  Lawate teaches that the reaction can also be effected in the absence of a catalyst at temperatures above about 200°C.  COL.6, L48-52.  Although Lawate does not disclose that the reaction proceeds in an inert gas atmosphere, Abe et al. [“Abe”] is added to teach that such reactions proceed in an inert gas atmosphere. 
Abe teaches that synthetic esters may be formed by the ordinary esterification or the transesterification of polyols of component (A) including glycerin, to carboxylic acids (fatty acids) containing 6-22 carbon atoms of component (B).  COL.3, L41-45.  Abe teaches that it is preferable to remove a fraction of light components to provide a flash point of 290°C or higher, but it is not required.  COL.3, L50-52. Abe sets forth examples of the esterification reaction using argon gas, and temperatures ranging from 160°C to 260°C, and no catalyst was used.  
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have used known reaction techniques/conditions in the esterification reaction of Lawate, as evidenced by Abe, if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    
 			Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 6,361,711) in view of Lawate et al. (US 5,773,391).
Abe et al. [“Abe”] disclose a flame retardant hydraulic oil that is excellent in flame retardancy, heat stability and oxidative stability, unaccompanied by the dangers of pinhole fires at sites of use and giving rise to no environmental contamination.  COL.1, L15-23.   
Abe discloses that the hydraulic oil comprises as the essential component a synthetic ester, which is a product formed by reacting (A) at least one polyol selected from the group consisting of neopentyl glycol, 2,2-dimethyl-3-hydroxypropyl-2’,2’-dimethyl-3’-hydroxypropionate, glycerin and trimethylolpropane, with (B) a carboxylic acid comprising 15 to 85% by mole of oleic acid based on the total carboxylic acid, and 15 to 85% by mole of isostearic acid based on the total carboxylic acid or a carboxylic acid obtained by incorporating into said carboxylic acid 85% by mole or less of monocarboxylic acid having 6 to 22 carbon atoms(provided that the oleic acids and isostearic acids are excluded) based on the total carboxylic acid.  COL.2, L30-47.   
Abe teaches that the polyol component can be used singly or in a mixture of two or more.  COL.2, L62-67.  Abe teaches that the monocarboxylic acids having 6 to 22 carbon atoms are not particularly limited.  COL.3, L22-40.  
Abe teaches that the synthetic esters of the invention may be formed by the ordinary esterification or the ordinary transesterification of polyols of component (A) to carboxylic acids (fatty acids) of component (B).  COL.3, L41-45.  Abe teaches that it is preferable to remove a fraction of light components to provide a flash point of 290°C or higher, but it is not required.  COL.3, L50-52. Abe sets forth examples of the esterification reaction using argon gas, and temperatures ranging from 160°C to 260°C, and no catalyst was used.  
Abe discloses the addition of “routinely used” lubricating oil additives such as an antioxidant, extreme pressure agent, rust preventives, defoaming agent, demulsifier, and the like.  COL.4, L35-39. 
The environmental-friendly flame-retardant hydraulic oil composition of independent Claim 18 requires that the “one or more of C10 to C22 fatty acids”… “is extracted from a natural vegetable oil”.  Although not specifically disclosed in Abe, Lawate et al. is added to teach that it is known in the art to acquire fatty acids and/or fatty acid mixtures, to be used in esterification reactions with polyols, from natural vegetable oils.  Thus, the examiner is of the position that it would have been obvious to the skilled artisan to have acquired the fatty acids and/or mixtures thereof, to be used as a reactant in Abe, from natural vegetable oils as disclosed in Lawate, if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 6,361,711) in view of Lawate et al. (US 5,773,391), and further in combination with Butke (US 2004/0259743).
Abe et al. [“Abe”] and Lawate et al. [“Lawate”] are relied on as outlined above.
Dependent claim 19 differs by further adding an amine salt-based compound represented by Formula 2 to the hydraulic oil composition.  Although not disclosed in Abe, Butke is added to teach that lubricating oil compositions, suitable for use as hydraulic fluids, may conventionally contain a hydrocarbyl phosphate and amine salt thereof, as an antiwear additive [0036].  Butke teaches that the hydrocarbyl phosphate and amine salt thereof may be present in the composition in the range of from about 0.01 to about 5 weight % [0044]. Abe provides motivation for the addition of “routinely used lubricating oil additives” in COL.4, L35-39.    
     				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al. (US 5,618,779) disclose triglyceride-based base oils for hydraulic fluids.
Ohgake et al (US 5,034,144) discloses a typical method for preparing a glyceride which comprises the steps of hydrolyzing natural oils or fats to separate glycerin from the corresponding fatty acids, followed by extracting only saturated fatty acids therefrom, and reacting said extracted saturated fatty acids with said glycerin to obtain glyceride. See COL.2, L54-60.  
Berens et al. (US 4,263,159) discloses that triglyceride ester base fluids of the invention can be prepared by known procedures including reacting (A) a mixture of carboxylic acids, with (B) a polyol component, with or without a catalyst.  COL.6, L35-41.  
Griffith (US 5,552,068) discloses a lubricating oil composition containing a minor amount of an amine phosphate salt of Formula (I) in the abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
August 10, 2022